Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not disclosed nor suggested having a housing an electric motor with a rotor, inertia drive member, male and female coupling portions, and conical surface being claimed on combination with the other claimed limitations. 
The closest prior art Mc Clung 2017/0028537 A1 discloses an impact power wrench which does not have a conical surfaces and an inertia drive member.
The closest prior art Dey IV et al 20217/0246732  A1 discloses an impact power wrench which does not have a conical surfaces and an inertia drive member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 27, 2021